 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 43 
In the House of Representatives, U. S.,

January 24, 2011
 
RESOLUTION 
 Providing for consideration of the resolution (H. Res. 38) to reduce spending through a transition to non-security spending at fiscal year 2008 levels.  
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 38) to reduce spending through a transition to non-security spending at fiscal year 2008 levels. The amendment in the nature of a substitute recommended by the Committee on Rules now printed in the resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution, as amended, to final adoption without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules or their respective designees; and (2) one motion to recommit with or without instructions. 
 
Lorraine C. Miller,Clerk.
